


EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement"), dated July 1, 2012, is entered into
between ROKA BIOSCIENCE, INC., a Delaware corporation, having its corporate
headquarters at 20 Independence Blvd., 4th Floor, Warren, NJ 07059 ("Employer"),
and LARS R. BOESGAARD, an individual residing at 10 Ballentine Road, Mendham, NJ
07945 ("Employee") (Employer and Employee, each a "Party" and together, the
"Parties").


WHEREAS, Employer desires to continue to employ Employee; and


WHEREAS, Employee is willing to accept such continued employment on the terms
and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements set forth herein,
Employer and Employee hereby agree as follows:


ARTICLE I
EMPLOYMENT; POSITION, DUTIES AND RESPONSIBILITIES


1.01 Employment and Acceptance. Employer agrees to, and does hereby, continue to
employ Employee, and Employee agrees to, and does hereby accept, such continued
employment, upon the terms and subject to the conditions set forth in this
Agreement.


1.02 Position; Duties and Responsibilities. During the Term (as defined in
Section 2.01 below), Employee shall serve as VP Finance of Employer (or, if
requested by Employer, in such other position with a title of at least Vice
President or its equivalent that is consistent with Employee's education,
background and experience), as well as in such other positions or capacities as
may be reasonably requested by the Board (as defined below) or the CEO (as
defined below) and shall have such duties and responsibilities as are customary
for, and are consistent with, such position(s) as may, from time to time, be
assigned by the Board of Directors of Employer (the "Board"), the Chief
Executive Officer of Employer (the "CEO") and/or the CEO's nominee. Employee's
employment by Employer shall be full-time and exclusive to Employer and Employee
shall (a) comply with Employer's policies and procedures in place from time to
time, and (b) serve Employer faithfully and to the best of Employee's ability.
During the Term, and except for vacation and other paid time off in accordance
with the terms of Section 3.01(E) below or absences due to illness or
incapacity, Employee shall devote all of Employee's business time, attention,
skill and efforts exclusively to the business and affairs of Employer (including
its affiliates) and the promotion of its interests. Notwithstanding anything
contained herein to the contrary, Employee may (i) engage in charitable,
educational, religious, civic and similar types of activities and manage his
personal investments, provided that such activities do not inhibit or prohibit
the performance of Employee's duties hereunder or inhibit or conflict with the
business of Employer and/or its affiliates, and (ii) with the consent of the
Board (which consent shall not be unreasonably withheld), serve on the board of
directors (or its equivalent) of one (l) other business enterprise.


ARTICLE II
TERM


2.01 Term of Employment. Employee's continued employment under this Agreement
shall commence as of the date of this Agreement (the "Commencement Date") and
shall continue until terminated by either Employer or Employee pursuant to
Article IV hereof (the "Term"). In the event that Employee's employment under
this Agreement terminates, Employer's obligation to continue to pay, after the
effective date of

1

--------------------------------------------------------------------------------




termination, Base Salary (as defined below), Annual Bonus (as defined below) and
other unaccrued benefits shall terminate except as specifically provided in
Section 4.02 below.


ARTICLE III
COMPENSATION AND BENEFITS; EXPENSES


3.01 Compensation and Benefits. For all services rendered by Employee in any
capacity during the Term (including, without limitation, serving as an officer,
director or member of any committee of Employer or any affiliate or division
thereof), Employee shall be compensated as follows (subject, in each case, to
the provisions of Article IV below):


(A) Base Salary. During the Term, Employer shall pay to Employee a base salary
at the initial rate of $190,125 on an annualized basis (the "Base Salary").
Employee's Base Salary shall be subject to periodic adjustments as the Board,
the Compensation Committee of the Board ("Compensation Committee") or the CEO
shall in its/the CEO's discretion, deem appropriate. As used in this Agreement,
the term "Base Salary" shall refer to Base Salary as may be adjusted from time
to time. Base Salary shall be payable in accordance with the customary payroll
practices of Employer.


(B) Annual Bonus. For each calendar year ending during the Term, Employee shall
be eligible to receive an annual bonus (the "Annual Bonus") with a target amount
equal to twenty-five percent (25%) of the Base Salary earned by Employee for
such calendar year (the "Target Annual Bonus"). The precise amount of each
Annual Bonus, if any, will be based upon the achievement of such individual
performance objectives and/or corporate performance targets, each as shall be
established by the CEO, the Board or the Compensation Committee. The
determination of the achievement of the individual performance objectives and/or
corporate performance targets for a year shall be made by the CEO, the Board or
the Compensation Committee (in each case, in the CEO's/its reasonable
discretion). Subject to the conditions set forth in this Section 3.01(B) below:
(i) if the performance targets are fully achieved, Employee shall be entitled to
100% of the Target Annual Bonus; and (ii) if the performance targets are
under-achieved or over-achieved, the amount of the Annual Bonus shall be reduced
below the Target Annual Bonus or increased above the Target Annual Bonus, as
applicable, as reasonably determined by the CEO, the Board or the Compensation
Committee. Each Annual Bonus for a calendar year will be paid in a lump sum in
the following calendar year, within the first ninety (90) days of such following
year. The Annual Bonus for a calendar year is not earned until the date it is
paid or payable. Accordingly, in order for Employee to be eligible to receive
the Annual Bonus with respect to a calendar year, Employee must be employed by
Employer at the time such Annual Bonus, if any, is to be paid.


(C) Equity Compensation. Subject to the terms of Employer's 2009 Equity
Incentive Plan (the "Plan"), Employee was granted options to purchase shares of
Employer's common stock (the "Initial Grants") pursuant to the terms of stock
option agreements between the Parties prior to the date of the Commencement Date
(the "Initial Grant Agreements"). For purposes of clarification, nothing in this
Agreement shall be deemed to alter, limit or abrogate the terms of the Initial
Grant Agreements or Employee's rights with respect to the Initial Grants. During
the Term, Employee also shall be eligible to receive from time to time
additional stock option grants and/or restricted stock awards in amounts, if
any, to be approved by the Board or the Compensation Committee in its
discretion. Such additional grants or awards will be subject to the terms and
conditions established within the Plan (or any successor equity compensation
plan as may be in place from time to time) and separate stock option and/or
restricted stock award agreements between Employer and Employee that set forth
the terms of the award or grant.


(D) Benefits. During the Term, Employee shall be entitled to participate in all
employee benefit plans and programs (excluding severance plans, if any)
generally made available by Employer to employees of

2

--------------------------------------------------------------------------------




Employer, to the extent permissible under the general terms and provisions of
such plans or programs and in accordance with the provisions thereof. Employer
may amend, modify or rescind any employee benefit plan or program and/or change
employee contribution amounts to benefit costs without notice in its discretion.


(E) Vacation and Sick Days. During the Term, Employee shall be entitled to paid
vacation days, sick days and other paid time off in accordance with Employer's
policies with respect to such vacation days, sick days and other paid time off
in place from time to time; provided, however, that Employee shall be eligible
to earn no less than twenty (20) paid vacation days per calendar year.


3.02 Expenses. Employee shall be entitled to receive reimbursement from Employer
for reasonable out-of-pocket expenses incurred by Employee during the Term in
connection with the performance of Employee's duties and obligations under this
Agreement, according to Employer's expense account and reimbursement policies in
place from time to time and provided that Employee shall submit reasonable
documentation with respect to such expenses; provided, however, in no event
shall a reimbursement be made later than December 31 of the year following the
year in which the expense was incurred.


ARTICLE IV
TERMINATION


4.01 Events of Termination. This Agreement and Employee's employment hereunder
shall terminate upon the occurrence of any one or more of the following events:


(A) Death. In the event of Employee's death, this Agreement and Employee's
employment hereunder shall automatically terminate on the date of death.


(B) Disability. To the extent permitted by law, in the event of Employee's
physical or mental disability that prevents Employee from performing the
essential functions of Employee's duties under this Agreement (with or without
reasonable accommodation) for a period of at least ninety (90) consecutive days
in any twelve (12)-month period or one hundred twenty (120) non-consecutive days
in any twelve (12)-month period, Employer may terminate this Agreement and
Employee's employment hereunder upon giving written notice of termination to
Employee.


(C) Termination by Employer for Cause. Employer may, at its option, terminate
this Agreement and Employee's employment hereunder for Cause (as defined below)
upon giving notice of termination to Employee. As used in this Agreement,
"Cause" shall mean Employee's (i) conviction of, or guilty plea or plea of no
contest to, a felony or other crime involving dishonesty, theft or moral
turpitude, (ii) commission of a fraudulent, illegal or dishonest act in respect
of Employer, its affiliates or any of their respective clients/customers, (iii)
willful misconduct or gross negligence that is, or reasonably could be expected
to be, injurious to the business, operations or reputation of Employer or its
affiliates (monetarily or otherwise), (iv) willful violation of a federal, state
or local law or regulation applicable to the business of Employer or its
affiliates, (v) material violation of Employer's policies or procedures in
effect from time to time, (vi) material failure to satisfactorily perform
Employee's duties as assigned to Employee from time to time, (vii) breach of the
terms of the Covenants Agreement (as defined in Section 5.03 below), or (viii)
other material breach of Employee's representations, warranties, covenants and
other obligation under this Agreement; provided, however, to the extent that any
violation, failure or breach described in clauses (v), (vi), or (viii) is
subject to cure (as determined by Employer in its reasonable discretion), then
such violation, failure or breach shall not constitute "Cause" unless Employer
provides Employee with written notice of such violation, failure or breach and
Employee fails to cure such violation, failure or breach within ten (l0) days of
receipt of such notice.

3

--------------------------------------------------------------------------------






(D) Without Cause by Employer. Employer may, at its option, at any time
terminate this Agreement and Employee's employment hereunder for no reason or
for any reason whatsoever (other than for Cause or as a result of Employee's
death or Disability) by giving written notice of termination to Employee.


(E) Termination by Employee. Employee may terminate this Agreement and
Employee's employment hereunder with or without Good Reason (as defined below)
by: (i) in the case of a resignation without Good Reason, giving thirty (30)
days prior written notice of termination to Employer; or (ii) in the case of a
resignation for Good Reason, giving written notice of resignation within thirty
(30) days after the expiration of the Good Reason Cure Period; provided,
however, in each case, Employer reserves the right, upon written notice to
Employee, to accept Employee's notice of resignation and to accelerate such
notice and make Employee's resignation effective immediately, or on such other
date prior to Employee's intended last day of work as Employer deems
appropriate. It is understood and agreed that Employer's election to accelerate
Employee's notice of resignation shall not be deemed a termination by Employer.
For purposes of this Agreement, "Good Reason" means the occurrence, without
Employee's advance written consent, of any one or more of the following events:
(a) a reduction in Employee's Base Salary, unless a proportionate reduction is
made with respect to all of its other executive level employees; or (b)
relocation of Employee's principal office location to a location that is
anywhere outside of a fifty (50) mile radius of Warren, New Jersey. No event
described in clauses (a) or (b) above shall constitute "Good Reason" unless
Employee provides the CEO and the Board with written notice of Employee's
objection to such event within thirty (30) days after such event first occurs,
Employer is afforded an opportunity to cure such event within thirty (30) days
after the CEO's and the Board's receipt of such notice (the "Good Reason Cure
Period") and such event is not cured during the Good Reason Cure Period.


(F) Mutual Agreement. This Agreement and Employee's employment hereunder may be
terminated at any time by the mutual agreement of Employer and Employee.


4.02 Employer's Obligations upon Termination.


(A) Termination by Employer for Cause: Termination by Employee without Good
Reason; Mutual Agreement; Death; Disability. In the event of a termination of
this Agreement and Employee's employment hereunder pursuant to Sections 4.01(A),
4.01(B), 4.01(C), 4.01(E) (other than a termination for Good Reason), or 4.01(F)
above, then this Agreement and Employee's employment with Employer shall
terminate and Employer's sole obligation to Employee (or Employee's estate,
heirs, executors, administrators, representatives and assigns) under this
Agreement or otherwise shall be to: (i) pay to Employee (or, if applicable,
Employee's estate) any Base Salary earned, but not yet paid, prior to the
effective date of such termination, payable in accordance with Employer's
standard payroll practices; (ii) reimburse Employee (or, if applicable,
Employee's estate) for any expenses incurred by Employee through the effective
date of such termination in accordance with Section 3.02 above; and (iii) pay
and/or provide any amounts or benefits that are vested amounts or vested
benefits or that Employee is otherwise entitled to receive under any plan,
program, policy or practice (with the exception of those, if any, relating to
severance) on the date of termination, in accordance with such plan, program,
policy, or practice (clauses (i), (ii) and (iii) of this sentence are
collectively referred to herein as the "Accrued Obligations").


(B) Termination by Employer without Cause; Termination by Employee for Good
Reason. In the event of a termination of this Agreement and Employee's
employment hereunder by Employer pursuant to Section 4.01(D) or a termination of
this Agreement and Employee's employment hereunder by Employee for Good Reason
(as defined in Section 4.01(E) above) pursuant to Section 4.01(E), then this
Agreement and Employee's employment with Employer shall terminate and Employer's
sole obligation to Employee (or

4

--------------------------------------------------------------------------------




Employee's estate, heirs, executors, administrators, representatives and
assigns) under this Agreement or other otherwise shall be to: (i) pay and/or
provide, as applicable, the Accrued Obligations in accordance with the terms set
forth in Section 4.02(A) above; and (ii) subject to Section 4.02(C) below, (a)
pay to Employee an aggregate amount equal to the Severance Payment (as defined
below), and (b) if Employee timely elects COBRA coverage, Employer shall waive
Employee's healthcare continuation payments under COBRA for a nine (9)-month
period following the date of Employee's termination of employment with Employer
(unless Employee becomes eligible to obtain healthcare coverage from a new
employer before the nine (9)-month anniversary of the termination of Employee's
employment, in which case Employer's obligation to waive Employee's health care
continuation payments under COBRA shall cease). Employee understands and
acknowledges that Employee is obligated to inform Employer if Employee becomes
eligible to obtain healthcare coverage from a new employer before the nine
(9)-month anniversary of Employee's termination of employment. As used in this
Section 4.02(B), the term "Severance Payment" shall mean an amount equal to the
product of: (i) .75; and (ii) Employee's annualized Base Salary in effect
immediately prior to the date of termination of Employee's employment (or, if
applicable, the Base Salary in effect immediately prior to any Base Salary
reduction that gave rise to a termination by Employee for Good Reason). Subject
to Section 4.02(D) below, the Severance Payment (less applicable withholdings
and customary payroll deductions, excluding 401(k) contributions) shall be
payable in equal installments over a nine (9)-month period in accordance with
Employer's customary payroll practices, commencing on the next regular pay date
following the date that the Release (as defined in Section 4.02(C) below)
becomes effective and is no longer subject to revocation; provided, however, the
first payment shall include the cumulative amount of payments that would have
been paid to Employee during the period of time between the effective date of
termination and the actual commencement date of such payments had such payments
commenced immediately following the effective date of Employee's termination.


Notwithstanding anything set forth in this Section 4.02(B) to the contrary, in
the event of a breach by Employee under the Covenants Agreement or the Release
and in addition to any other remedies under the Covenants Agreement, the Release
or at law or in equity, Employer's obligation to make any remaining installments
of the Severance Payment or to waive Employee's health care continuation
payments under COBRA through the nine (9)-month anniversary of the date of
termination shall terminate as of the date of such breach and Employer shall
have no further obligations under this Section 4.02(B) other than to pay/provide
the Accrued Obligations (to the extent not previously paid/provided) and
Employee shall be required, upon demand, to return to Employer ninety percent
(90%) of the Severance Payment (or installments thereof) paid by the Employer
pursuant to this Section 4.02(B).


(C) Release. With the exception of Accrued Obligations, all payments and
benefits to Employee pursuant to this Section 4.02 (including the Severance
Payment and the waiver of Employee's healthcare continuation payments under
COBRA) shall be contingent upon Employee's execution, delivery within twenty-one
(21) days (or forty-five (45) days in the case of a group termination) following
receipt by Employee, and non-revocation of a general release in a form
satisfactory to Employer (the "Release"). The Release will be delivered to
Employee within ten (10) business days following the effective date of
Employee's termination and will include, without limitation, a general release
from all liability of Employer, its affiliates and each of their respective
officers, directors, shareholders, partners, managers, agents, employees and
other related parties. Notwithstanding anything to the contrary contained
herein, in the event that any payment hereunder is contingent upon Employee's
execution and delivery of the Release and the twenty-one (21) (or forty-five
[45]) day period covers more than one calendar year, the payment shall be paid
in the second calendar year (on the first regular pay date of such calendar year
following the date that the Release becomes effective and is no longer subject
to revocation, all subject to Section 4.02(D) below), regardless of whether the
Employee executes and delivers the Release in the first or the second calendar
year encompassed in such twenty-one (21) or (forty-five [45]) day period.

5

--------------------------------------------------------------------------------






(D) 409A Compliance. Notwithstanding anything set forth in Section 4.02(B) to
the contrary, if necessary to comply with the restriction in Section
409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the "Code")
concerning payments to "specified employees," any payment on account of
Employee's separation from service that would otherwise be due hereunder within
six (6) months after such separation shall nonetheless be delayed until the
first business day of the seventh (7th) month following Employee's date of
termination and the first such payment shall include the cumulative amount of
any payments that would have been paid prior to such date if not for such
restriction, together with interest on such cumulative amount during the period
of such restriction at a rate, per annum, equal to the applicable federal
short-term rate (compounded monthly) in effect under Section 1274(d) of the Code
on the date of termination. For purposes of Section 4.02 of this Agreement,
Employee shall be a "specified employee" for the twelve (12)-month period
beginning on the first day of the fourth month following each "Identification
Date" if Employee is a "key employee" (as defined in Section 416(i) of the Code
without regard to Section 416(i)(5) thereof) of Employer at any time during the
twelve (12)-month period ending on the "Identification Date." For purposes of
the foregoing, the Identification date shall be December 31.


(E) Removal from any Positions. If Employee's employment is terminated for any
reason under this Agreement, Employee shall be deemed to terminate from any
position with Employer or any affiliate of Employer, including, but not limited
to, as an officer of Employer or any of its affiliates.


ARTICLE V
MISCELLANEOUS


5.01 Benefit of Agreement and Assignment. This Agreement shall inure to the
benefit of Employer, its affiliates and their respective successors and assigns
(including, without limitation, the purchaser of all or substantially all of the
assets of Employer and/or any of its affiliates) and shall be binding upon
Employer and its successors and assigns. This Agreement also shall inure to the
benefit of and be binding upon Employee and Employee's heirs, administrators,
executors and assigns. Employee may not assign or delegate Employee's duties
under this Agreement, without the prior written consent of Employer.


5.02 Notices. All notices, requests, demands and other communications required
or permitted hereunder shall be given in writing and shall be deemed to have
been duly given (i) on the date delivered if personally delivered, (ii) upon
receipt by the receiving party of any notice sent by registered or certified
mail (first-class mail, postage pre-paid, return receipt requested) or (iii) on
the date targeted for delivery if delivered by nationally recognized overnight
courier or similar courier service, addressed in the case
of Employer to:


Roka Bioscience, Inc.


 
with a copy to:


20 Independence Blvd. 4th Floor


 
Lowenstein Sandler PC


Warren, NJ 07059


 
65 Livingston Avenue


Attn: Chief Executive Officer
 
Roseland, NJ 07068


 
 
Attn: Steven M. Skolnick, Esq.



and in the case of Employee to:



6

--------------------------------------------------------------------------------




Lars R. Boesgaard


 
 
10 Ballentine Road


 
 
Mendham, NJ 07945
 
 



Any Party may notify the other party in writing of the change in address by
giving notice in the manner provided in this Section 5.02. Service of process in
connection with any suit, action or proceeding (whether arbitration or
otherwise) may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.


5.03 Employee Confidentiality, Inventions and Non-Interference Agreement;
Non-Disparagement. Employee acknowledges and confirms that the Employee
Confidentiality, Inventions and Non-Interference, Non-Solicitation and
Non-Competition Agreement executed by Employee in favor of Employer on April 1,
2010 ("Covenants Agreement"), the terms of which are incorporated herein by
reference, remain in full force and effect and binding upon Employee. The
Covenants Agreement shall survive the termination of this Agreement and
Employee's employment by Employer for the applicable period(s) set forth
therein. During the Term and at all times thereafter, Employee agrees that
Employee shall not knowingly disparage, criticize or otherwise make any
derogatory statements regarding Employer or its past, present and future
directors, officers, shareholders, employees, agents or products.


5.04 Entire Agreement. This Agreement, the Covenants Agreement and the Initial
Grant Agreements contain the entire agreement of the Parties with respect to the
terms and conditions of Employee's employment during the Term and activities
following termination of this Agreement and Employee's employment with Employer
and supersedes any and all prior agreements and understandings, whether written
or oral, between the Parties with respect to the subject matter of this
Agreement, the Covenants Agreement or the Initial Grant Agreements (including,
without limitation, the offer letter from Employer to Employee dated March 3,
2010). This Agreement may not be changed or modified except by an instrument in
writing, signed by both the CEO and Employee.


5.05. Representation and Warranties. Employee represents and warrants to
Employer that (a) Employee has the legal capacity to execute and perform this
Agreement, (b) this Agreement and the Covenants Agreement are valid and binding
agreements enforceable against Employee according to their terms, and (c) the
execution and performance of this Agreement by Employee does not violate or
conflict with the terms of any existing agreement or understanding to which
Employee is a party or by which Employee may be bound.


5.06 No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect;
provided, however, that nothing in this Section 5.06 shall preclude the
assumption of such rights by executors, administrators or other legal
representatives of Employer or Employee's estate and their assigning any rights
hereunder to the person or persons entitled thereto.


5.07 Source of Payment. All payments provided for under this Agreement shall be
paid in cash from the general funds of Employer. Employer shall not be required
to establish a special or separate fund or other segregation of assets to assure
such payments, and, if Employer shall make any investments to aid it in meeting
its obligations hereunder, Employee shall have no right, title or interest
whatever in or to any such investments except as may otherwise be expressly
provided in a separate written instrument relating to such investments. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between Employer and Employee or any other person. To the extent
that any person acquires a right to receive payments from Employer hereunder,
such right, without prejudice to rights which employees may have, shall be no
greater than the right of an unsecured creditor of Employer.


5.08 No Waiver. The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.


5.09 Headings. The Article and Section headings in this Agreement are for the
convenience of reference only and do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.


5.10 Governing Law and Dispute Resolution. Any and all actions or controversies
arising out of this Agreement, Employee's employment or the termination hereof
or thereof, including, without limitation, tort claims, shall be construed and
enforced in accordance with the internal laws of the State of New Jersey,
without regard to the choice of law principles thereof. Except with respect to
Employer's and Employee's right to seek injunctive or other equitable relief
(including, without limitation, pursuant to the Covenants Agreement), any
dispute, controversy or claim based on, arising out of or relating to the
interpretation and performance of this Agreement, Employee's employment or any
termination hereof or thereof or any matter relating to the foregoing shall be
solely submitted to and finally settled by arbitration by a single arbitrator in
accordance with the then-current rules of the American Arbitration Association
("AAA"), including without limitation any claims for discrimination under any
applicable federal, state or local law or regulation. Any such arbitration shall
be conducted in the New Jersey office of the AAA located closest to Employer's
New Jersey office. The single arbitrator shall be appointed from the AAA' s list
of arbitrators by the mutual consent of the Parties or, in the absence of such
consent, by application of any Party to the AAA. A decision of the arbitrator
shall be final end binding upon the Parties. The Parties agree that this Section
5.10 shall be grounds for dismissal of any court action commenced by either
Party with respect to this Agreement, other than (i) post-arbitration actions
seeking to enforce an arbitration award and (ii) actions seeking appropriate
equitable or injunctive relief, including, without limitation, pursuant to the
Covenants Agreement. Employer shall pay the pay the fees of the arbitrator and
each Party shall be responsible for his own legal fees, costs of its experts and
expenses of his witnesses. The arbitrator's remedial authority shall equal the
remedial power that a court with competent jurisdiction over the Parties and
their dispute would have. Any award rendered shall be a reasoned award in
writing and shall be final, binding and conclusive (without the right to an
appeal, unless such appeal is based on fraud by the other Party in connection
with the arbitration process) upon the Parties and any judgment on such award
may be enforced in any court having jurisdiction, unless otherwise provided by
law. Employer and Employee acknowledge that it is the intention of the parties
that this Section 5.10 shall apply to all disputes, controversies and claims,
including, without limitation, any rights or claims Employee may have under the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act, Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the New
Jersey Law Against Discrimination, the California Fair Employment and Housing
Act, and all other federal, state or local laws, rules or regulations relating
to employment discrimination or otherwise pertaining to this Agreement,
Employee's employment or termination thereof. EMPLOYER AND EMPLOYEE KNOWINGLY
AND VOLUNTARILY AGREE TO THIS ARBITRATION PROVISION AND ACKNOWLEDGE THAT
ARBITRATION SHALL BE INSTEAD OF ANY CIVIL LITIGATION, MEANING THAT EMPLOYEE AND
EMPLOYER ARE EACH WAIVING ANY RIGHTS TO A JURY TRIAL.


5.11 Validity. The invalidity or enforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision or provisions of this Agreement, which shall remain in full force and
effect.

7

--------------------------------------------------------------------------------






5.12 Employee Withholdings and Deductions. All payments to Employee hereunder
shall be subject to such withholding and other employee deductions as may be
required by law.


5.13 Counterparts. This Agreement may be executed in one more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


5.14 Agreement to Take Actions. Each Party shall execute and deliver such
documents, certificates, agreements and other instruments, and shall take all
other actions, as may be reasonably necessary or desirable in order to perform
his obligations under this Agreement.


5.15 Survival. The terms of Section 4.02 and Article V of this Agreement shall
survive the termination of this Agreement and Employee's employment hereunder.


5.16 Section 409A Compliance.


(A) This Agreement is intended to comply with the requirements of Section 409A
of the Code ("Section 409A") and regulations promulgated thereunder. To the
extent that any provision in this Agreement is ambiguous as to its compliance
with Section 409 A, the provision shall be read in such a manner so that all
payments due under this Agreement shall comply with Section 409A. For purposes
of section 409A, each payment made under this Agreement shall be treated as a
separate payment. In no event may Employee, directly or indirectly, designate
the calendar year of payment. Notwithstanding anything contained herein to the
contrary, Employee shall not be considered to have terminated employment with
Employer for purposes of Section 4.02 of this Agreement unless Employee would be
considered to have incurred a "termination of employment" from Employer within
the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).


(B) All reimbursements provided under this Agreement shall be made or provided
in accordance with the requirements of Section 409 A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Employee's lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.


(C) Employee acknowledges that, while the Parties endeavor to have this
Agreement comply with the requirements of Section 409A, any tax liability
incurred by Employee under Section 409A is solely the responsibility of
Employee.


5.17 Legal Counsel. Employee represents that Employer has previously recommended
that Employee engage counsel to assist Employee in reviewing this Agreement.
Employee acknowledges that, prior to executing this Agreement, Employee has been
given a reasonable opportunity to review the Agreement and to consult with
counsel as to its content and is entering into this Agreement freely and
voluntarily.


[SIGNATURES APPEAR ON FOLLOWING PAGE]

8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement as
of the date first written above.


 
EMPLOYER:
 
 
 
 
ROKA BIOSCIENCE, INC.
 
 
 
 
BY:
/s/ Paul G. Thomas
 
Name:
Paul G. Thomas
 
Title:
Chief Executive Officer
 
 
 
 
EMPLOYEE:
 
 
 
 
 
/s/ Lars R. Boesgaard
 
 
Lars. R. Boesgaard




9